NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
FURMINATOR, INC. (FORMERLY KNOWN AS FM
ACQUISITION CORP.), ~
Plaintiff-Appellee,
V.
KIM LAUBE & CO., INC.,
Defendant-Appellamf.
2o11_1i97, -1368 `
Appea1s from the United States District Court for the
Eastern District of Missouri in case no. 08-CV-036'7,
Judge E. Richard Webber.
ON MOTION
ORDER
Upon consideration of Kim Laube & Co., Inc.’s revised
motion for a 60-day extension of time, until August 2,
2011, to file its brief
IT IS ORDERED THATZ
The motion is granted. No further extensions should
be anticipated

FURMINATOR V. KIM LAUBE
qui 20 2011
Date
cc: A1an H. Norman, Esq.
Kent A. Rowa1d, Esq.
s21
2
FOR THE COURT
/s/ J an Horbaly
Jan H0rba1y
C1erk
Fl
U.S. COURT 0l|5§g’EALS FOR
THE FEDERAL C|RCUlT
JUL 20 2011
.|ANHORBALY
Cl.ERK